Citation Nr: 0732606	
Decision Date: 10/17/07    Archive Date: 10/26/07

DOCKET NO.  05-14 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for entitlement to service connection for an 
acquired psychiatric condition, to include post traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1969 to April 
1971.  This case comes to the Board of Veterans' Appeals 
(Board) from an August 2002 rating decision.

The issue of entitlement to service connection for an 
acquired psychiatric condition is addressed in the REMAND 
portion of the decision below.


FINDINGS OF FACT

1. The RO denied service connection for a nervous condition 
later claimed as an acquired psychiatric disorder first in an 
October 1973 rating decision and the veteran did not perfect 
an appeal of this rating decision nor did he perfect appeals 
for a more recent rating decision issued in November 1998 
denying the reopening of the veteran's claims for an acquired 
psychiatric disorder.

2.  Evidence associated with the claims file after the RO's 
last final denial in November 1998 is new evidence, and when 
considered with the previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim and 
raises the reasonable possibility of substantiating the 
previously disallowed claim.


CONCLUSION OF LAW

New and material evidence has been presented since the 
November 1998 final rating decision, and the claim for 
service connection for an acquired psychiatric disorder is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran initially claimed entitlement to service 
connection for a nervous condition in October 1973 and this 
was denied by the RO in the same month.  The veteran 
attempted to reopen his claim for entitlement to service 
connection, citing this time an acquired psychiatric 
condition, and was denied by the RO in a November 1998 rating 
decision.  The veteran did not appeal this decision.

While an unappealed rating decision becomes final, applicable 
law provides that a claim which is the subject of a prior 
final decision may nevertheless be reopened upon presentation 
of new and material evidence.  38 U.S.C.A. § 5108; Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  No other 
standard than that articulated in the regulation applies to 
the determination whether evidence is new and material.  See 
Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  Evidence received subsequent to a 
final rating decision is presumed credible for the purposes 
of reopening a claim unless it is inherently false or untrue, 
or it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995).

The evidence of record at the time of the last final 
disallowance of the veteran's claim for entitlement to 
service connection for an acquired psychiatric disorder in 
November 1998 included his service medical records and VA 
treatment records since service.  The veteran's service 
medical records indicated that he was diagnosed with a 
passive-aggressive personality manifested by marginal 
performance and was recommended for discharge from service.  
The veteran's separation examination included a notation that 
the veteran had a history of depression but no other 
diagnoses of psychiatric conditions were included.  The 
veteran underwent a VA examination in August 1993 which 
indicated a diagnosis of shizo-affective disorder, 
depression, and alcohol dependence noted to be in remission.  
The veteran underwent an additional general medical VA 
examination in March 1994 at which time he was noted to have 
a history of schizophrenia, alcohol abuse, and depression.  A 
Social Security Administration report dated September 1998 
included a diagnosis of the veteran as having paranoid 
schizophrenic and other functional psychotic disorders.  
While the evidence of record at the time of the last final 
disallowance clearly demarcated a diagnosis of the veteran as 
having a current diagnosis of a psychiatric disorder and in-
service reports of depression and other possible psychiatric 
disorders, nothing related the veteran's current diagnosis to 
anything in service and the veteran's claim was thereby 
denied.

The evidence of record since the last final disallowance of 
the veteran's claim for entitlement to service connection for 
an acquired psychiatric disorder in November 1998 includes VA 
treatment records in August 2003 and September 2003 which 
include diagnoses of psychiatric disorders along with 
notations that those disorders could possibly be related to 
service.  The August 2003 treatment record indicated that the 
veteran's "premorbid phase of psychosis could be related to 
service."  The September 2003 notation included a diagnosis 
of the veteran as having PTSD and listed an in-service trauma 
of handling bodies upon their return from Vietnam while 
serving at Keesler Air Force Base.  This evidence is 
considered new as it was not of record at the time of the 
last final disallowance of the veteran's claim in November 
1998.  The evidence is also considered material as it 
indicates a possible nexus between the veteran's in-service 
psychiatric notations and his current diagnosis.  As a result 
of this evidence being both new and material, the evidence is 
sufficient to reopen the veteran's claim for entitlement to 
service connection for an acquired psychiatric disorder.

The veteran's claim for entitlement to service connection for 
an acquired psychiatric disorder requires further development 
and, as such, is discussed in the REMAND portion below.


ORDER

New and material evidence having been submitted, the 
veteran's claim for entitlement to service connection for an 
acquired psychiatric disorder is reopened.

REMAND

The veteran claims that he has an acquired psychiatric 
disorder, to include PTSD, that is related to service.

The veteran's service medical and personnel records indicate 
that he had in-service issues relating to possible 
psychiatric disorders including depression and personality 
disorders.  The veteran's service personnel records indicate 
very good progress in his position as an administrative 
specialist followed by a sharp decline in quality of work and 
notations of his needing less mental stress.  The veteran was 
diagnosed as having a passive-aggressive personality 
manifested by marginal performance and was subsequently 
honorably discharged and noted to have a history of 
depression.  

Since service, the veteran has been diagnosed with a variety 
of psychiatric disorders and an August 2003 VA treatment note 
indicates that they could be related to service.  The veteran 
is entitled to undergo a further VA examination to determine 
what, if any, psychiatric disorder he currently has and 
whether it is related to his in-service psychiatric 
treatment.

In addition, the veteran was noted to be receiving Social 
Security Administration (SSA) benefits.  The veteran's 
records from the SSA have not been sought and, as those 
records are held by a federal government agency, they must be 
sought in order to comply with VA's duty to assist the 
veteran.

Accordingly, the case is REMANDED back to the RO via the 
Appeals Management Center in Washington, DC for the following 
action:

1.  Schedule the veteran for a VA 
psychiatric examination and have the 
examiner review the veteran's claims file 
in conjunction with the examination.  Have 
the examiner make a note of such review in 
the examination report and answer the 
following questions:

	a.  Does the veteran currently have 
an acquired psychiatric disorder?  If 
so, what?

	b.  If the veteran currently has an 
acquired psychiatric disorder, is it 
at least as likely as not initially 
manifested in or related to service?

2.  Review the examination report and if 
it is in any way inadequate return it for 
revision.

3.  Seek the veteran's records from the 
SSA.  If these records are unavailable, 
make a written note of that fact along 
with the reason for their unavailability 
in the veteran's claims file.

4.  Thereafter, readjudicate the claim on 
appeal and if it remains denied, issue the 
veteran a supplemental statement of the 
case and allow an appropriate period for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All 
claims remanded by the Board or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


